Title: From George Washington to Major General Stirling, 25 May 1779
From: Washington, George
To: Stirling, Lord (né William Alexander)



My Lord,
Head Qrs Middlebrook May 25th 1779

Your letter of yesterday inclosing a plan of operations for the ensuing campaign came to my hands this Morning—Communications of this kind are always pleasing to me, because it is my earnest wish to avail myself of every useful hint, and to have my own opinions strengthned by the concurrance of others—but where circumstances are either not well known, or not duly ballanced, a plan may appear very well in theory which would fail in practice.
The plan your Lordship has sketched out contains many valuable thoughts—not new to me—but subject to a variety of embarrassing considerations, among which the relative strength of the two Armies—the call upon me for men (or rather impossibility of concentering what we have)—& difficulty in drawing out Militia, are not the smallest. Besides these, the combining a naval force dispersed—we [know] not wh[i]ther—subject to no one head—and to be obtained (if to be had at all) by application to a variety of powers, with a weak land force whose success must depend upon secrecy & dispatch, does not promise much—however, as you very justly observe, circumstances will at one time warrant an enterprize which prudence would reprobate most severely at another; every project therefore not fundamentally wrong, is worthy attention—For your thoughts upon this occasion you have my sincere thanks & I wish you to offer them with the same freedom & candour upon every other.
From corrispondant accts I am left without a doubt of the enemy’s having concentered their force (that at Rhode Island excepted) at New York, & its vicinity—that they have collected their Boats—and that every thing indicates a capitol movement very shortly. With very great esteem & regard I am Yr Lordships Most Obed. & Affecte Hble Servt
Go: Washington
